


Exhibit 10.51
May __, 2014
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attention: George E. Sherman
    
RE:     First Amendment to Employment Agreement


Dear Mr. Sherman:


The purpose of this letter agreement is to confirm our understanding regarding
an amendment to the employment agreement between you and Advance Auto Parts,
Inc., a Delaware corporation, (the “Company”), dated as of April 21, 2013 (the
“Employment Agreement”). When fully executed, this letter agreement shall
constitute the First Amendment to the Employment Agreement (the “First
Amendment”). Capitalized terms used in this First Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement. It
is hereby agreed as follows:


1.    AMENDMENT TO SECTION 4(e)(i)(C). Section 4(e)(i)(C) of the Employment
Agreement is hereby amended to read as follows:


“(C) the Company’s requiring the Executive to be based more than 60 miles from
the Company’s office in Raleigh, North Carolina; or”


2.    NO OTHER AMENDMENT. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect in accordance with its terms,
without any waiver, amendment or modification of any provision thereof. All
references in the Employment Agreement to “this Agreement” shall be deemed to
refer to the Employment Agreement as amended by this First Amendment.


3.    GOVERNING LAW; TITLES; COUNTERPARTS. Sections 7, 14 and 15 of the
Employment Agreement (“Governing Law,” “Titles” and “Counterparts,”
respectively) are expressly incorporated by reference herein.




May __, 2014


ADVANCE AUTO PARTS, INC.




By:                         
Name:
Title:








ACKNOWLEDGED AND AGREED:




___________________________________
George E. Sherman


May __, 2014




--------------------------------------------------------------------------------




Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attention: Charles E. Tyson
    
RE:     First Amendment to Employment Agreement


Dear Mr. Tyson:


The purpose of this letter agreement is to confirm our understanding regarding
an amendment to the employment agreement between you and Advance Auto Parts,
Inc., a Delaware corporation, (the “Company”), dated as of April 21, 2013 (the
“Employment Agreement”). When fully executed, this letter agreement shall
constitute the First Amendment to the Employment Agreement (the “First
Amendment”). Capitalized terms used in this First Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement. It
is hereby agreed as follows:


1.    AMENDMENT TO SECTION 4(e)(i)(C). Section 4(e)(i)(C) of the Employment
Agreement is hereby amended to read as follows:


“(C) the Company’s requiring the Executive to be based more than 60 miles from
the Company’s office in Raleigh, North Carolina; or”


2.    NO OTHER AMENDMENT. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect in accordance with its terms,
without any waiver, amendment or modification of any provision thereof. All
references in the Employment Agreement to “this Agreement” shall be deemed to
refer to the Employment Agreement as amended by this First Amendment.


3.    GOVERNING LAW; TITLES; COUNTERPARTS. Sections 7, 14 and 15 of the
Employment Agreement (“Governing Law,” “Titles” and “Counterparts,”
respectively) are expressly incorporated by reference herein.






ADVANCE AUTO PARTS, INC.




By:                         
Name:
Title:








ACKNOWLEDGED AND AGREED:




___________________________________
Charles E. Tyson


